Citation Nr: 0911451	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoarthritis, 
multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1966 and July 1967 to July 1975.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that denied 
service connection for rheumatoid arthritis.  

In a January 2006 rating decision, the RO recharacterized the 
issue on appeal as entitlement to service connection for 
osteoarthritis, multiple joints.   


FINDINGS OF FACT

1.	The competent and probative medical evidence demonstrates 
that osteoarthritis was not diagnosed during the Veteran's 
periods of active service.  

2.	The first document or record showing a diagnosis of 
osteoarthritis of the right shoulder does not occur until 
March 2004, approximately 29 years after the Veteran's 
separation from service.  

3.	The medical evidence indicates that the Veteran's 
osteoarthritis, multiple joints, first manifested many years 
after service and is not related to his service or any aspect 
thereof.


CONCLUSION OF LAW

Osteoarthritis, multiple joints, was not incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004, January 
2005, and March 2006; rating decisions in April 2005 and 
January 2006; and a statement of the case in March 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the June 
2006 supplemental statement of the case.  

The Veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal were requested.  However, according to the National 
Personnel Records Center (NPRC), the Veteran's service 
medical records from September 1962 to September 1966 are 
unavailable.  In such a situation, the Board has a heightened 
duty to assist a claimant in developing his claim.  This duty 
includes the search for alternate medical records, and a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and to carefully consider resolving 
reasonable doubt in favor of the Veteran.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991). 

Here, VA has made multiple efforts to obtain the Veteran's 
service records.  Each of those requests received a negative 
response.  The appellant was duly informed of the 
unavailability of the records.  VA has obtained all of the 
available records and medical evidence in order to make 
adequate determinations as to this claim.  VA has also 
obtained a medical examination in relation to the claim.  
Thus, the Board finds that further attempts to locate the 
service records would be futile and VA has satisfied both the 
notice and duty to assist provisions of the law.  

The Veteran contends that service connection is warranted for 
osteoarthritis of the left shoulder, bilateral knees, and 
bilateral hands because his condition began during his second 
period of active duty and has gotten progressively worse. 
  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, such as arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet.App.143 (2001) (a discussion of all 
evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).   

Available service medical records from the Veteran's second 
period of active duty do not reflect a diagnosis of 
arthritis.  No abnormalities of the joints were noted on his 
July 1967 reenlistment examination.  No radiographic evidence 
of arthritis was found during a November 1968 x-ray of the 
Veteran's knees.  Further, the 1968 x-ray report indicated 
that the Veteran had no known history of arthritis, trauma, 
or inflammation.  A "verbal diagnosis of arthritis" was 
listed in the "Notes and Significant or Interval History" 
section of the Veteran's June 1975 separation examination.  
However, arthritis was not listed in the section marked 
"Summary of Defects and Diagnoses."   

The first radiographic evidence of osteoarthritis does not 
occur until March 2004.  At that time, x-rays conducted by 
private physicians revealed osteoarthritic changes in the 
Veteran's right shoulder and cervical spine.  

The Veteran underwent a VA examination in January 2005.  He 
complained of occasional locking in his left knee, and pain 
and stiffness in his knees, hands, and right shoulder.  The 
Veteran asserted that his symptoms were relieved by 
medication and repetitive motion.  

On physical examination, the examiner noted that the Veteran 
wore a brace on his left knee.  No tenderness or edema was 
noted in the Veteran's knees, hands, or shoulders.  His gait 
was normal and he had no limitations on standing or walking.  
The Veteran had some decrease in internal and external 
rotation in his right shoulder due to pain.  However, he had 
a full range of motion in his knees and hands.  

X-rays of the Veteran's hands revealed nonspecific, mild 
degenerative changes involving the second and third 
metacarpophalangeal joints and some varus angulation of the 
right second proximal interphalangeal joint.  An x-ray of the 
Veteran's right shoulder showed a small sclerotic density 
over the humeral head and minimal glenohumeral joint 
degenerative change.  No significant joint space narrowing 
was found in the Veteran's left knee.    

Based on the above, the diagnosis was multiple joint 
osteoarthritis.  The examiner noted that "review of the 
medical records showed only a verbal diagnosis of 'arthritis' 
noted on exit physicals."  Therefore, he concluded that the 
evidence was insufficient "to establish a true diagnosis of 
arthritis" during service.  

A private physician submitted a letter in support of the 
Veteran's claim in September 2005.  He wrote that the Veteran 
had osteoarthritis that was most pronounced in his left 
shoulder, bilateral knees, and bilateral hands.  He stated: 
"In reviewing what few medical records I have while he was 
in the service, he seems to have even then been complaining 
of arthritic pains.  His exam from [June 1975] states that he 
had been given a verbal diagnosis of arthritis and at that 
time complained of swollen and painful joints whereas on an 
exam dated approximately 2 years earlier [in August 1973] 
there was no mention in the review of systems of him having 
any painful or swollen joints.  I do realize that I do not 
have all the medical records, but I do believe that during 
this time period, he more than likely was beginning to 
develop arthritis." 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).   Here, 
the evidence demonstrates that the Veteran currently has 
osteoarthritis.  However, the evidence of record includes 
conflicting medical opinions as to whether the Veteran's 
osteoarthritis began in service.  Hence, the Board must 
reconcile the opinions by determining how much weight is to 
be attached to each one.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, and the relative 
merits of the expert's qualifications and analytical 
findings.  The probative weight of a medical opinion may also 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185 
(1999).    

Based on the lack of radiographic evidence indicating that 
the Veteran's arthritis began in service, a diagnosis or 
finding of arthritis in any joint at the time of service 
separation, or documented post-service diagnosis of arthritis 
in any joint until 2004, the Board finds that the private 
physician's opinion is of minimal probative value.  In 
essence, Dr. Longley ignores the most probative medical 
evidence, and, relying solely on the Veteran's reports of 
pain and an oral diagnosis of arthritis in service, concludes 
that he likely began to develop some arthritis in service.  
Thus, the opinion of Dr. Longley is actually predicated 
solely on the Veteran's report of medical history, albeit a 
report that is also contained in the service medical records.  
Dr. Longley provides no other rationale for his opinion and 
does not incorporate medical principles, findings, and/or 
diagnoses with the Veteran's statements in support of his 
opinion.  It is for these reasons that the Board finds his 
opinion to be of minimal probative value.  

On the other hand, the VA examiner's conclusion that the 
Veteran's service medical records do not establish a true 
diagnosis of arthritis was based on a review of the claims 
file, confirmed by x-ray results and the lack of any 
diagnoses until many years later, and supported by clear 
rationale.  Therefore, the Board finds that the VA examiner's 
opinion has more probative value than the opinion of Dr. 
Longley.   

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds that 
the Veteran's contentions that he has had osteoarthritis 
since service are outweighed by the other evidence of record.  
The first objective medical evidence that the Veteran 
suffered from arthritis does not occur until 2004, 
approximately 29 years after his discharge from service.  
Such a long lapse of time between service and the treatment 
of a disability provides evidence against a finding of 
continuity of symptomatology and is a factor that weighs 
against a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330 (Fed. Cir. 2000).  Moreover, neither the VA 
examiner nor the Veteran's private physician provided 
evidence linking the Veteran's osteoarthritis to any aspect 
of his active service, or to a period of one year after 
service.  And, the Veteran has not alluded to the existence 
of any such competent medical opinion.

The Board also acknowledges the Veteran's assertions 
regarding the cause of his osteoarthritis.  However, as a 
layperson without the appropriate medical training and 
expertise, he is simply not competent to render a probative 
opinion on a medical matter.  Bostain v. West, 11 Vet. App. 
124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about current symptoms and what he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994). Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the proper 
diagnosis of osteoarthritis and providing a relationship to 
service are medical issues beyond the expertise of a 
layperson.  Thus, in this respect, the Board finds that the 
Veteran's lay assertions are not competent or sufficient to 
support the claim for service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the evidence establishes that the 
Veteran's osteoarthritis, multiple joints, began many years 
after service and was not caused by any incident of service.  
Accordingly, the Board concludes that osteoarthritis was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for osteoarthritis, multiple joints, is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


